Citation Nr: 1205738	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-31 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Propriety of the finding that from December [redacted], 2001 until July [redacted], 2009 the Veteran was a fugitive felon resulting in the discontinuance of VA compensation payments and the creation of an overpayment in the amount of $10,070.63.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1955 to March 1957.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 administrative decision by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An arrest warrant was issued for the Veteran in Hillsborough County, Florida on September [redacted], 1985.  

2.  VA determined that from December [redacted], 2001 (the effective date of the fugitive felon provisions of Public Law 107-103) until July [redacted], 2009 (when the arrest warrant was invalidated) the Veteran was a fugitive felon, and discontinued his compensation payments for that period of time, resulting in an overpayment in the amount of $10,070.63.  

3.  It is not shown that prior to being notified by the Social Security Administration (SSA) in 2009 the Veteran was aware of the September [redacted], 1985 felony arrest warrant from Hillsborough County, Florida, or otherwise aware that he was being sought for prosecution for a felony in Florida.  

4.  Upon being advised of the arrest warrant by SSA in 2009, the Veteran promptly retained an attorney and responded to the charge; on July [redacted], 2009, the arrest warrant was invalidated.  

CONCLUSION OF LAW

It is not shown that from December [redacted], 2001 to July [redacted], 2009 the Veteran was a fugitive felon; the overpayment resulting from discontinuance of his compensation benefits for that period of time was improperly created.  38 U.S.C.A. § 5313B (West 2002 & Supp. 2011); 38 C.F.R. § 3.655(n)(2) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA, with its expanded duties, does not apply to cases involving recovery of overpayment of indebtedness.  Lueras v. Principi, 18 Vet. App. 435, 438 (2004); Barger v. Principi, 15 Vet. App. 132 (2002).  Therefore, the VCAA and its implementing regulations do not apply in this matter.  See also Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) (noting that the Court has consistently held that the VCAA notice provisions do not apply to waiver of overpayment claims).  Regardless, inasmuch as this decision grants the benefit sought, the Veteran is not prejudiced by any potential VCAA-related defect.  

B. , Legal Criteria, Factual Background, and Analysis

A veteran eligible for compensation benefits may not be paid such benefit for any period during which he is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reason of: (A) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (B) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 U.S.C.A. § 5313B; 38 C.F.R. § 3.665(n)(2).  
While fugitive is not specifically defined by the governing statute and regulation, Black's Law Dictionary defines "fugitive" as a person who flees are escapes; a refugee; or as a criminal suspect or a witness in a criminal case who flees, evades, or escapes arrest, prosecution, imprisonment, service of process, or the giving of testimony, especially by fleeing the jurisdiction or by hiding.  (9th ed. 2009).  

[In addressing how fugitive felon status affected payment of VA benefits to dependents, a VA Office of General Counsel opinion noted that the VA fugitive felon provision was modeled after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the SSA and food stamps from the Department of Agriculture.  VAOPGCPREC 7-2002.  It was noted that Public Law No. 104-193 "'was designed to cut off the means of support that allows fugitive felons to continue to flee.'" (quoting S. Rep. No. 107-86, at 17 (2001)).  The SSA's fugitive felon provision is essentially identical to the VA provision cited above.  See 42 U.S.C.A. § 1382(e)(4)(A).]  

A July 2009 notification from the Hillsborough County, Florida Criminal Division Court indicated the Veteran's motion to terminate his probation and recall/terminate his warrant.  

In a December 2009 letter, the RO notified the Veteran that it had received notification that there was an outstanding September [redacted], 1985 warrant for his arrest issued in Hillsborough County in Tampa, Florida.  Consequently, it was determined that he was a "fugitive felon"; and he was notified that his VA compensation benefit payments would be terminated effective from December [redacted], 2001, the effective date of the fugitive felon provisions of Public Law 107-103.  In a February 2010 follow-up letter, the RO informed the Veteran that his monthly benefits had been officially stopped effective December [redacted], 2001, and that an overpayment would be assessed for the benefit payments he had received since that date.  

In March 2010, VA notified the Veteran that he had been assessed an overpayment in the amount of $10,070.63.  

In April 2010, the Veteran requested a waiver of repayment of the $10,070.63.  He also indicated he lived in Tampa, Florida in 1988 and 1989, subsequent to the issuance of the warrant, and that he was unaware of the warrant until 2009.  He submitted an Individual Warrants Report from the Hillsborough County Sheriff's Office that shows he was charged with battery of a law enforcement officer in regards to the warrant issued in September 1985.  

In May 2010, the Committee on Waivers and Compromises denied the Veteran's request for waiver of the overpayment, finding that he was at fault in the creation of the debt because of his wrongful activities that caused the debt.  

In his August 2010 VA Form 9 (Substantive Appeal), the Veteran reported he completed 24 months of probation in Scott County, Virginia.  He stated he was told by his probation officer that the paper work would be taken care of.  He learned of the warrant approximately 25 years later from the SSA.  He again reported he worked in Tampa, Florida in 1988 and 1989 (and was not informed of an arrest warrant).  

At the August 2011 Travel Board hearing, the Veteran testified that he completed 24 months of probation in Scott County, and that he believed everything, including any relevant paperwork, had been handled by the appropriate authorities.  He also testified that he was not aware of the warrant, and that once he became aware of its existence, he took the necessary actions to have the warrant invalidated.  

As the Veteran was not convicted of a felony in this matter, the only definition of fugitive felon that may apply in this case is the one providing that a fugitive felon is a person "fleeing to avoid prosecution" for an offense or an attempt to commit an offense which is a felony under the laws under the place from which the person flees.  Both the controlling statute and the regulation specifically include the intentional act of "fleeing to avoid prosecution" as a condition of finding fugitive felon status.  As alluded to above, flight or hiding is also necessary to meet the legal definition of fugitive.  See Black's Law Dictionary, supra.  

To engage in an intentional act of fleeing from prosecution, the Veteran would first have to know that he was facing prosecution.  When the warrant was issued, the Veteran was apparently living in Scott County, Virginia, and there is no evidence that the warrant was served on him, that there was an attempt to serve it on him, or that (prior to 2009) he was otherwise notified of it.  

The Board's finding that an individual must have at least some knowledge of prosecution before he can be found to be fleeing from such is consistent with federal court interpretation of the essentially identical SSA fugitive felon provision.  In December 2005, the Second Circuit found that under that statute, in order for a person to be fleeing prosecution, "there must be some evidence that the person knows his apprehension is sought.  The statute's use of the words 'to avoid prosecution' confirms that for 'flight' to result in a suspension of benefits, it must be undertaken with a specific intent, i.e., to avoid prosecution."  Oteze Fowlkes v. Adamec, 432 F.3d 90, 97 (Fed. Cir. 2005).  

As noted above, here there is no evidence that the Veteran knew that his apprehension was sought.  See also Garnes v. Barnhardt, 352 F.Supp.2d 1059, 1066 (N.D.Cal. 2004); Hull v. Barnhardt, 336 F.Supp.2d 1113 (D.Or. 2004) (also finding that an intent to avoid prosecution was required for a fugitive felon finding under the SSA statute).  

Regardless of whether any of the Veteran's actions could somehow meet the definition of "fleeing" or whether he could somehow have been considered a fugitive, the RO's ultimate conclusion that he is a fugitive felon remains inconsistent with the controlling statute and regulation.  The record does not show that he received any notice that he was actually going to be prosecuted.  Without such notice, there can be no finding that he engaged in the intentional act of "fleeing from prosecution."  

The Board is not charged with determining whether the Veteran had engaged in criminal conduct or lied to authorities but with only whether he may be considered a "fugitive felon" under the controlling statute and regulation.  It is not shown that prior to 2009 he was aware of the September [redacted], 1985 Hillsborough County, Florida arrest warranted.  It appears that when he was advised of the warrant, he sought counsel, as reflected in an August 2009 letter from J.M.H., a public defender, to the SSA notifying them of the cancellation/dismissal of the warrant in July 2009 (which would have been the prudent course of action).  Then he promptly took steps that led to a recall of the arrest warrant on July [redacted], 2009.  Such actions do not reflect the intentional act of "flight from prosecution" necessary to establish fugitive felon status.  Consequently, he cannot be considered to have been a fugitive felon under the controlling statute and regulation.  

As the Veteran is not shown to have been a fugitive felon from December [redacted], 2001 until July [redacted], 2009, the discontinuance of his compensation payments for that period of time was not warranted.  Hence, the creation of an overpayment in the amount of $10,070.63 resulting from the retroactive discontinuance of compensation benefits was improper, and restoration of such payments is warranted.  


ORDER

The Veteran's overpayment of compensation benefits in the amount of $10,070.63 resulting from discontinuance of payment of the benefits from December [redacted], 2001 until July [redacted], 2009 because he was a fugitive felon was not properly created; restoration of payment of those benefits is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


